Order entered August 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00921-CV

                        FLUOR CORPORATION, ET AL., Appellants

                                                V.

                                       E.D.G.M., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15978

                                            ORDER
       Before the Court is appellants’ August 5th unopposed motion for an extension of time to

file their petition for permissive appeal of the trial court’s July 12, 2019 order denying, in part,

motions to dismiss for forum non conveniens. We GRANT the motion. The petition for

permissive appeal filed on August 5th is deemed timely.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE